DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because the phrase “the pressure” (see last line) is incomplete and should be amended to --the pressure damper chamber--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 4 and 5 are indefinite because they depend from claim 3, which is now canceled.  
	Regarding claim 9, the phrase “a damper (73)” is indefinite because it is unclear whether this is the same element or distinct from the previously recited “sleeve (191) defining a pressure damper chamber (190).”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Schmitt et al. (US 2004/0166004).
Regarding independent claim 1, Bosch discloses a brake hydraulic pressure controller (see machine translation, ¶ 0003; FIG. 1) configured to control a hydraulic pressure in a brake hydraulic pressure circuit (see machine translation, ¶ 0012), the brake hydraulic pressure controller comprising: a motor (6) that has a motor shaft (8); a skew plate (5) that is fixed to a tip of the motor shaft (see FIG. 1) and is arranged in a manner to be inclined with respect to an axial direction of the motor shaft (see FIG. 1); and a pump element (2) that is driven by rotation of the motor shaft and the skew plate (see machine translation, ¶ 0020), the pump element being arranged in a housing (14), wherein the pump element has: a piston (3) that reciprocates in parallel with the axial direction of the motor shaft (see FIG. 1) in conjunction with the rotation of the skew plate (see machine translation, ¶ 0020); an accommodation chamber (4) that accommodates a part of the piston and into which a brake fluid is introduced (see FIG. 1; machine translation, ¶ 0019); a suction valve (18) that introduces the brake fluid into the accommodation chamber (see FIG. 1; machine translation, ¶ 0019); a release valve (19) that releases the brake fluid from the accommodation chamber (see FIG. 1; machine translation, ¶ 0019).  
Bosch does not explicitly disclose that the housing has a channel, nor does Bosch disclose a sleeve defining a pressure damper chamber that is provided in a reciprocal direction of the piston and into which the brake fluid released from the release valve flows, the sleeve being positioned in the housing, wherein the sleeve has an open end fitted to the release valve, a closed end opposite the open end, and a wall which extends from the open end of the sleeve to the closed end of the sleeve and which surrounds the pressure damper chamber, the wall having therein a through hole through which the brake fluid is released from the pressure.  
Schmitt teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a housing having therein a channel (2), a piston (14) located within an accommodation chamber (12), a release valve (24a, 24b), a suction valve (22a, 22b) and a sleeve (16) defining a pressure damper chamber (see e.g. ¶ 0020) that is provided in a reciprocal direction of the piston (see FIG. 1) and into which the brake fluid released from the release valve flows (see ¶ 0015), the sleeve being positioned in the housing (see FIG. 1), wherein the sleeve has an open end fitted to the release valve (see FIG. 1, sleeve (16) is fitted to body (4) that forms valve seat (24b) of release valve), a closed end (34) opposite the open end (see FIG. 1), and a wall which extends from the open end of the sleeve to the closed end of the sleeve and which surrounds the pressure damper chamber (see FIG. 1), the wall having therein a through hole (39) through which the brake fluid is released from the pressure (see ¶ 0020).  
It would have been obvious to combine the channel formed in the housing of Schmitt with the device of Bosch to provide an integral fluid outlet channel that does not require any additional parts (see e.g. Schmitt, FIG. 1).  It would have further been obvious to combine the sleeve of Schmitt with the device of Bosch to prevent the spread of pressure pulsations as the piston reciprocates (see e.g. Schmitt, ¶ 0020).  
Regarding claim 2, Bosch discloses that the pump element has: an urging member (17) that is accommodated in the accommodation chamber and urges the piston toward the skew plate (see ¶ 0019).  
Regarding claim 7, Bosch discloses that the brake hydraulic pressure controller includes plural pump elements (2) (see FIG. 1), and the plural pump elements are arranged around an axis of the motor shaft (see FIG. 1).  
Regarding claim 15, Bosch discloses that the bore in which the pump elements are housed is cylindrical (see e.g. machine translation, ¶ 0019, “cylinder 4”).  As such, it would have been obvious to configure the sleeve the sleeve to be cylindrical when combined with Bosch so that the sleeve would fit within the cylindrical bore.  
Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Schmitt et al. (US 2004/0166004), as applied to claim 2, above, and further in view of Borgemenke et al. (US 2009/0127925).
Regarding claim 4, Bosch discloses that the motor is arranged on one side surface of a housing (14) such that the motor shaft is directed inward in the housing (14) (see FIG. 1) and the pump element (2) is accommodated in an accommodation hole that is formed on an other side surface (see FIG. 1; accommodation hole has a stepped surface with increasing diameter indicating that pump element is inserted in a hole from the bottom) located on a back surface side of the one side surface of the housing such that the pressure damper chamber is arranged on the other side surface side (see FIG. 1, combination of Schmitt with Bosch would result in damper chamber being located below valve (19), and thus, on the other side surface side).  
Bosh does not disclose that the motor is attached to the one side surface of a housing.
Borgemenke teaches a brake hydraulic pressure controller (see Abstract, FIGS1. 1-5) comprising a motor (100) attached to one side surface of a housing (150).
It would have been obvious to attach the motor of Bosch to the one side surface of the housing to provide a single assembled unit that is compact and sealed from the environment (see e.g. Borgemenke, ¶¶ 0004, 0005, 0019).  
Regarding claim 5, Bosch discloses that the brake hydraulic pressure controller includes plural pump elements (2) (see FIG. 1), and the plural pump elements are arranged around an axis of the motor shaft (see FIG. 1).  
Regarding claim 6, Bosch discloses that the motor is arranged on one side surface of a housing (14) such that the motor shaft is directed inward in the housing (14) (see FIG. 1) and the pump element (2) is accommodated in an accommodation hole that is formed on an other side surface (see FIG. 1; accommodation hole has a stepped surface with increasing diameter indicating that pump element is inserted in a hole from the bottom) located on a back surface side of the one side surface of the housing such that the pressure damper chamber is arranged on the other side surface side (see FIG. 1, combination of Schmitt with Bosch would result in damper chamber being located below valve (19), and thus, on the other side surface side).  
Bosch does not disclose that the motor is attached to the one side surface of a housing.
Borgemenke teaches a brake hydraulic pressure controller (see Abstract, FIGS1. 1-5) comprising a motor (100) attached to one side surface of a housing (150).
It would have been obvious to attach the motor of Bosch to the one side surface of the housing to provide a single assembled unit that is compact and sealed from the environment (see e.g. Borgemenke, ¶¶ 0004, 0005, 0019).  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Schmitt et al. (US 2004/0166004), as applied to claim 1, above, and further in view of Kramp et al. (US 2006/0099090).
Regarding claim 8, Bosch does not disclose that the skew plate is in the housing.  
Kramp teaches a brake pressure hydraulic controller (see Abstract, FIG. 1) comprising a housing (11) and a skew plate (25) (see ¶ 0023) in the housing (see FIG. 1).  
It would have been obvious to configure the device of Bosch such that the skew plate is in the housing to provide protection for the skew plate in a simple and known manner that does not require any additional parts (see e.g. Kramp, FIG. 1). 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Schmitt et al. (US 2004/0166004), as applied to claim 1, above, and further in view of Schumann et al. (US 2017/0021814).
Regarding claim 9, Bosch does not disclose that the pump element communicates with a circuit control valve, booster regulators, and a damper through a channel of the housing.
Schumann teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a pump element (30) that communicates with a circuit control valve (24), booster regulators (18), and a damper (44) through a channel (80) of a housing (see FIGS. 1, 5; see also ¶ 0030).
It would have been obvious to combine the circuit control valve, booster regulators and damper with the device of Bosch to provide a braking system that is capable of damping both high and low pressures (see e.g. Schumann, ¶¶ 0024, 0025).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Schmitt et al. (US 2004/0166004), as applied to claim 1, above, and further in view of Schuller et al. (US 6,302,663).
Regarding claim 14, neither Bosch nor Schmitt disclose that the wall of the sleeve has therein an additional through hole through which the brake fluid is released from the pressure damper chamber to the channel.
Schuller teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a sleeve (78) defining a pressure damper chamber (see e.g. col. 5, lines 43-46) having a wall having therein a plurality of through holes (96) (see FIG. 1) through which the brake fluid is released from the pressure damper chamber (see col. 5, lines 47-50).  
It would have been obvious to form a plurality of through holes in the sleeve of the modified Bosch device because a plurality of through holes in a damping chamber sleeve is disclosed as a known alternative to a single through hole in a damping chamber sleeve (see e.g. Schuller, col. 5, lines 47-50), and further to modify the rate at which fluid exits the damping chamber, thereby altering the damping characteristics of the damping chamber in a known manner.
Claims 1, 2, 7, 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Kim (US 2008/0245069).
Regarding independent claim 1, Bosch discloses a brake hydraulic pressure controller (see machine translation, ¶ 0003; FIG. 1) configured to control a hydraulic pressure in a brake hydraulic pressure circuit (see machine translation, ¶ 0012), the brake hydraulic pressure controller comprising: a motor (6) that has a motor shaft (8); a skew plate (5) that is fixed to a tip of the motor shaft (see FIG. 1) and is arranged in a manner to be inclined with respect to an axial direction of the motor shaft (see FIG. 1); and a pump element (2) that is driven by rotation of the motor shaft and the skew plate (see machine translation, ¶ 0020), the pump element being arranged in a housing (14), wherein the pump element has: a piston (3) that reciprocates in parallel with the axial direction of the motor shaft (see FIG. 1) in conjunction with the rotation of the skew plate (see machine translation, ¶ 0020); an accommodation chamber (4) that accommodates a part of the piston and into which a brake fluid is introduced (see FIG. 1; machine translation, ¶ 0019); a suction valve (18) that introduces the brake fluid into the accommodation chamber (see FIG. 1; machine translation, ¶ 0019); a release valve (19) that releases the brake fluid from the accommodation chamber (see FIG. 1; machine translation, ¶ 0019).  
Bosch does not explicitly disclose that the housing has a channel, nor does Bosch disclose a sleeve defining a pressure damper chamber that is provided in a reciprocal direction of the piston and into which the brake fluid released from the release valve flows, the sleeve being positioned in the housing, wherein the sleeve has an open end fitted to the release valve, a closed end opposite the open end, and a wall which extends from the open end of the sleeve to the closed end of the sleeve and which surrounds the pressure damper chamber, the wall having therein a through hole through which the brake fluid is released from the pressure.  
Kim teaches a brake hydraulic pressure controller (see Abstract, FIG. 7) comprising a housing having therein a channel (134), a piston (141) located within an accommodation chamber (defined by (145, 261)), a release valve (262), a suction valve (145) and a sleeve (280) defining a pressure damper chamber (see e.g. ¶¶ 0082, 0083) that is provided in a reciprocal direction of the piston (see FIG. 7) and into which the brake fluid released from the release valve flows (see ¶ 0084), the sleeve being positioned in the housing (see FIG. 7), wherein the sleeve has an open end fitted to the release valve (see FIG. 7, sleeve (280) is fitted to support (270)), a closed end (see FIG. 7, right-end of (280)) opposite the open end (see FIG. 7, left-end of (280)), and a wall which extends from the open end of the sleeve to the closed end of the sleeve and which surrounds the pressure damper chamber (see FIG. 7), the wall having therein a through hole (285) through which the brake fluid is released from the pressure (see ¶ 0083).  
It would have been obvious to combine the channel formed in the housing of Kim with the device of Bosch to provide an integral fluid outlet channel that does not require any additional parts (see e.g. Kim, FIG. 7).  It would have further been obvious to combine the sleeve of Kim with the device of Bosch to reduce pulsation of fluid caused when the outlet valve is opened or closed, thereby reducing operation noise of the piston pump and improving tactile feedback to a brake pedal (see e.g. Kim, ¶ 0084).  
Regarding claim 2, Bosch discloses that the pump element has: an urging member (17) that is accommodated in the accommodation chamber and urges the piston toward the skew plate (see ¶ 0019).  
Regarding claim 7, Bosch discloses that the brake hydraulic pressure controller includes plural pump elements (2) (see FIG. 1), and the plural pump elements are arranged around an axis of the motor shaft (see FIG. 1).  
Regarding claim 10, Kim teaches an accommodation member (261) defines the accommodation chamber (148) (see FIG. 7) and includes a tapered hole (see FIG. 7, tapered hole against which valve ball (151) rests) which communicates with the accommodation chamber (see FIG. 7) and which is formed as a seat section (see FIG. 7), wherein the release valve includes a valve body (151), a support member (270) having a through hole (279), and a spring (263) which is held in a compressed state between the support member and the valve body (see FIG. 7) and which urges the valve body toward the seat section (see ¶ 0077), wherein the open end of the sleeve is fitted on the support member such that the pressure damper chamber (290) communicates with the through hole (279) of the support member (270) (see FIG. 7, ¶ 0080), wherein, when the valve body is moved away from the seat section, the brake fluid is released from the accommodation chamber (see FIG. 7, ¶ 0080) through the through hole of the accommodation member and is delivered to the pressure damper chamber through the through hole of the support member (see FIG. 7, ¶ 0080).
It would have been obvious to replace the support member of Bosch (see e.g. Bosch, FIG. 1, support member comprising channel (16)) with the sleeve and support member of Kim to reduce pulsation of fluid caused when the outlet valve is opened or closed, thereby reducing operation noise of the piston pump and improving tactile feedback to a brake pedal (see e.g. Kim, ¶ 0084).  
Regarding claim 15, Bosch discloses that the bore in which the pump elements are housed is cylindrical (see e.g. machine translation, ¶ 0019, “cylinder 4”).  As such, it would have been obvious to configure the sleeve to be cylindrical when combined with Bosch so that the sleeve would fit within the cylindrical bore.  
Regarding claim 16, Kim teaches that the valve body (262) is positioned outside the sleeve (280) (see FIG. 7).  
Regarding claim 17, Kim teaches that the support member is fitted to an end of the accommodation member (see FIG. 7).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Kim (US 2008/0245069) and further in view of Hinz et al. (US 2003/0053920).
Regarding claim 11, neither Bosch nor Kim disclose that the support member has an additional through hole through which the brake fluid is delivered to the pressure damper chamber.
Hinz teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a support member (14), a sleeve (19) defining a pressure damper chamber (see ¶ 0025), wherein the support member has a plurality of through holes (22) through which the brake fluid is delivered to the pressure damper chamber (see ¶ 0024).
It would have been obvious to combine an additional through hole in the support member of the modified Bosch device to modify the rate at which fluid can be delivered from the piston to the damping chamber (see e.g. Hinz, FIG. 1, ¶ 0024).  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Kim (US 2008/0245069) and Hinz et al. (US 2003/0053920), as applied to claim 11, above, and further in view of Schuller et al. (US 6,302,663).
Regarding claim 12, neither Bosch nor Kim disclose that the wall of the sleeve has therein an additional through hole through which the brake fluid is released from the pressure damper chamber to the channel.
Schuller teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a sleeve (78) defining a pressure damper chamber (see e.g. col. 5, lines 43-46) having a wall having therein a plurality of through holes (96) (see FIG. 1) through which the brake fluid is released from the pressure damper chamber (see col. 5, lines 47-50).  
It would have been obvious to form a plurality of through holes in the sleeve of the modified Bosch device because a plurality of through holes in a damping chamber sleeve is disclosed as a known alternative to a single through hole in a damping chamber sleeve (see e.g. Schuller, col. 5, lines 47-50), and further to modify the rate at which fluid exits the damping chamber, thereby altering the damping characteristics of the damping chamber in a known manner.
Regarding claim 13, Bosch discloses that the bore in which the pump elements are housed is cylindrical (see e.g. machine translation, ¶ 0019, “cylinder 4”).  As such, it would have been obvious to configure the sleeve the sleeve to be cylindrical when combined with Bosch so that the sleeve would fit within the cylindrical bore.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bosch (WO 2007/028687) in view of Kim (US 2008/0245069), as applied to claim 1, above, and further in view of Schuller et al. (US 6,302,663).
Regarding claim 14, neither Bosch nor Kim disclose that the wall of the sleeve has therein an additional through hole through which the brake fluid is released from the pressure damper chamber to the channel.
Schuller teaches a brake hydraulic pressure controller (see Abstract, FIG. 1) comprising a sleeve (78) defining a pressure damper chamber (see e.g. col. 5, lines 43-46) having a wall having therein a plurality of through holes (96) (see FIG. 1) through which the brake fluid is released from the pressure damper chamber (see col. 5, lines 47-50).  
It would have been obvious to form a plurality of through holes in the sleeve of the modified Bosch device because a plurality of through holes in a damping chamber sleeve is disclosed as a known alternative to a single through hole in a damping chamber sleeve (see e.g. Schuller, col. 5, lines 47-50), and further to modify the rate at which fluid exits the damping chamber, thereby altering the damping characteristics of the damping chamber in a known manner.
Response to Arguments
Applicant's arguments filed 10-Aug-2022 have been fully considered but are not persuasive. 
Applicant argues that “[t]he ‘sleeves’ of Schmitt and Schuller are connected to the suction valves, while amended claim 1 requires that the sleeve be fitted to a different valve (the release valve 180).” (See Amendment, page 10).  Both Schmitt and Schuller, however, disclose that the sleeves therein are connected to the release valve.  As shown in Schmitt, the sleeve (16) is fit to the body (4) that forms the seat (24a) of the release valve (24a, 24b) (see FIG. 1).  Similarly, as shown in Schuller, the sleeve (78) is fit to the body (16) that forms the seat (20) of the release valve (20, 88).  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        

September 27, 2022